UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6878


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

WAYNE MCCABE, Warden, Kershaw Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00803-DCN-KFM)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the magistrate judge’s

recommendation and dismissing some, but not all, of the claims raised in Herriott’s 28

U.S.C. § 2254 (2012) petition. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Herriott seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2